Citation Nr: 0507361	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-32 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits. 

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel





INTRODUCTION

The veteran had recognized guerrilla service from January 
1943 to March 1946; he died in January 1998.  The appellant 
is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision by the Manila, 
Philippine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Service has been verified by the service department as 
being with the recognized guerrillas from January 1943 to 
March 1946; no other service is listed.

2.  The veteran died in January 1998.

3.  The appellant filed her claim of entitlement to accrued 
benefits in August 2002, more than one year following the 
date of the veteran's death.


CONCLUSIONS OF LAW

1.  The appellant's spouse does not have recognized active 
military service for purposes of eligibility for VA 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 3.203 
(2004).

2.  The criteria for accrued benefits have not been met.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
provided the appellant notice of the passage of the VCAA and 
the duty to notify her regarding the claim in an August 2002 
letter, prior to the initial unfavorable agency decision in 
January 2003.  The VA fully notified the appellant of what is 
required to substantiate such claims in the notification 
letter.  In addition, letter dated in August 2002 and an 
August 2003 statement of the case (SOC) provided the 
appellant with a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
The VCAA letters and the SOC specifically notified the 
appellant that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records from 
her private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her.  The appellant was also asked to advise VA 
if there were any other information or evidence she 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, service records, Philippine service records, 
numerous private medical records, marriage certificate, death 
certificate of the appellant's spouse, and statements from 
the appellant.  In sum, it does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in the service connection claims. 

In light of the foregoing, as the appellant was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to her claims is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

I.  Qualifying Service

The appellant is claiming non-service connection death 
pension benefits.  In her claim, the evidence must establish 
that her spouse had qualifying service.  Eligibility for VA 
benefits is based on statutory and regulatory provisions that 
define an individual's legal status as a veteran of active 
military service.  38 U.S.C.A. §§ 101(2), 101(24) (West 
2002); 38 C.F.R. §§ 3.1, 3.6 (2004).  The appellant claims VA 
non-service connection death pension benefits as a spouse of 
a veteran.  As a predicate requirement for a grant of VA 
benefits, a claimant must establish that the individual upon 
whose service benefits are sought is a "veteran."  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  See Selley v. Brown, 
6 Vet. App. 196, 198 (1994).

Service in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the 
Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c).  Service must be certified 
as qualifying by appropriate military authority.  38 C.F.R. § 
3.203 (2004).  Active service will be the period certified by 
the service department. 38 C.F.R. § 3.41.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department. Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department].

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Analysis

In support of her claim, the appellant has submitted evidence 
of her spouse's guerrilla service and Philippine Army records 
certifying her spouse's service as a private in the 
Philippine Army from March 1945 to August 1945.  

The RO requested verification of the veteran's service in 
August 2002.  A response was received from the service 
department in November 2002, which provided verification of 
the veteran's service as a recognized guerrilla from January 
1943 to March 1946.  

Based upon the pertinent law described above, the records 
from the service department and those submitted by appellant 
do not show recognized service so as to confer eligibility 
for VA death pension benefits under the law.  38 U.S.C.A. § 
107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (c).  Service with the 
Philippine Army or guerrilla service does not confer non-
service connection death pension benefits.  

Appellant asserted in her substantive appeal that in a prior 
case decided by the Board in September 1993, the appellant 
was awarded VA benefits although the veteran died of a 
disease not connected to his wartime services.  Regardless, 
the facts in this case when applied to current VA laws and 
regulations, shows no basis to confer eligibility for VA non-
service connection death pension benefits.  Appellant has not 
demonstrated competent evidence that her husband's service 
qualifies her for non-service death pension benefits.  The 
Board cannot comment, nor is it be persuaded by, other Board 
decisions, which are based upon facts not in this case.  

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claim 
must therefore be denied because it is without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Accrued Benefits

Under the provisions of 38 U.S.C.A. § 5121 (West 2002), as 
relevant here, a veteran's surviving spouse may receive 
accrued benefits consisting of up to two years of due but 
unpaid benefits to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death. 38 U.S.C.A. 5121 (West 
2002); 38 C.F.R. § 3.1000 (2004).  Applications for accrued 
benefits must be received within one year after the date of 
the veteran's death.  38 U.S.C.A. § 5121(c).

In the present case, the veteran died in January 1998.  The 
appellant filed her claim and the RO received her claim for 
accrued benefits in August 2002, more than one year after the 
veteran's death.  Because the appellant's claim for accrued 
benefits was filed over one year after the veteran's death, 
the claim must be denied. The claim for accrued benefits is 
denied due to the absence of legal merit, or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).   


ORDER

The claim of entitlement to basic eligibility for VA non-
service connection death pension benefits is denied.

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


